Citation Nr: 0607200	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1987 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination by the 
Muskogee Regional Office that the veteran was not eligible to 
receive VA education benefits.  In July 2005, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty in June 1988, 
with less than 20 months of active duty, in lieu of a court-
martial; subsequently, his discharge was upgraded to 
honorable, under the discretionary authority of the Secretary 
of the Army.

2.  He was not discharged due to service-connected 
disability; physical or mental condition not considered a 
disability; pre-existing condition; hardship; or reduction in 
force.  


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§ 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).  
Regardless, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran, who entered onto active duty in January 1987, 
was discharged in June 1988, after 16 months and 18 days of 
active duty, under other than honorable (OTH) conditions.  He 
was discharged prior to the expiration of his term of 
enlistment for the good of the service, in lieu of a court-
martial.  In an administrative decision dated in August 1989, 
VA determined that the veteran's service was under 
dishonorable conditions, and, hence, a bar to VA monetary 
benefits.  See 38 C.F.R. § 3.12 (2005).  

In December 2003, an Army Discharge Review Board upgraded the 
veteran's character of discharge to honorable.  He was issued 
a new DD Form 214, reflecting honorable service from January 
1987 to June 1988.  The reason for separation was noted to be 
the Secretary's plenary authority, pursuant to AR 635-200,  
5-3.  

The veteran contends that he meets the requirements for 
educational assistance under Chapter 30, as a result of his 
upgraded discharge.  

In order to establish basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code-
the Montgomery GI Bill-certain active duty requirements must 
be met.  As pertinent to this appeal, a veteran must complete 
a minimum period of continuous active duty, or satisfy one of 
the specified exceptions.  If the obligated period of active 
duty is three years or more, the veteran must serve at least 
three years; if the obligated period of active duty is less 
than three years, the veteran must serve at least two years 
of continuous active duty.  38 U.S.C.A. § 3011(a)(1)(a)(i); 
38 C.F.R. § 21.7042(a)(2).  

The veteran completed only 16-1/2 months of his obligated 
service, and, therefore, he is not eligible for Chapter 30 
benefits unless he meets the criteria for one of the 
exceptions.  Id.  The record does not show, nor does the 
veteran contend, that he was discharged due to a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving 30 
months of a three or more year enlistment (or 20 months of 
less than three-year enlistment), or involuntarily for 
convenience of the Government as a result of a reduction in 
force.  See 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7042(a)(5).  

He claims, however, that he satisfies the requirements of an 
exception from the minimum service requirements for a 
discharge under subparagraph (i), due to a service-connected 
disability, and/or subparagraph (vi), for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 C.F.R. § 21.7042(a)(5).  

The relevant facts may be briefly summarized.  The service 
department records show that the veteran complained of left 
shoulder problems beginning after an injury in February 1987.  
In January 1988, the possibility of a Medical Evaluation 
Board (MEB) was raised, and in February 1988, it was noted 
that MEB proceedings were pending.  

In the meantime, however, the veteran received non-judicial 
punishment for Article 15 violations committed in January 
1988, and again in March 1988.  Later, in March 1988, his 
commanding officer wrote, on a General Counseling Form, that 
due to the veteran's "complete disregard for military 
regulations and order and [his] unmilitary behavior," he 
recommended that the veteran be barred from reenlistment.  

On May 2, 1988, a medical board discharge was authorized to 
take effect May 27, 1988.  In the authorization, it was 
noted, in part, that the provisions of Army Regulation (AR) 
600-31 were not applicable.  This regulation, as in effect at 
that time, suspended favorable personnel actions for military 
personnel in investigations or proceedings.  

Unfortunately, however, on May 4, 1988, and again on May 9, 
1988, the veteran committed a number of acts which resulted, 
on May 11, 1988, in several counts of violations of the 
Uniform Code of Military Justice (UCMJ), and court martial 
charges were preferred.  In connection with the proceedings, 
it was noted that he was "flagged" under the provisions of 
AR 600-31 on May 12, 1988.  

The veteran first points out that he was authorized to 
receive a disability discharge, but that instead, he was 
given an OTH discharge, in lieu of a court-martial.  Since 
his OTH discharge has been upgraded to honorable, he contends 
that the original, approved disability discharge should be 
"reinstated."  

However, Army regulations provide that disability processing 
is inappropriate if UCMJ action has been initiated, or if the 
individual is medically diagnosed as drug dependent.  AR 635-
200  1-33c.  Thus, court martial proceedings take precedence 
over disability processing.  As a result, the MEB processing 
was suspended, and, in June 1988, the veteran accepted an OTH 
discharge in lieu of court-martial (Chapter 10 discharge).  

However, when his discharge was upgraded to honorable in 
December 2003, he did not receive a medical discharge; 
instead, the discharge was issued under the Secretary's 
plenary authority.  The discharge did not restore him to the 
status he had been in prior to the commission of the acts in 
question; rather, the discharge board reconsidered his 
character of discharge, based on evidence including his post-
service behavior, in determining that his discharge should be 
upgraded to honorable.  The law and regulations authorizing 
Chapter 30 educational assistance are clear in requiring VA 
to accept the service department's characterization of 
service.  As a result, since the veteran did not, in fact, 
receive a medical discharge, or a discharge due to service-
connected disability, that exception is not applicable.  See 
38 C.F.R. § 21.7042(a)(5)(i).

The veteran also contends that he meets the criteria for 
subparagraph (vi), which provides an exception from the 
length of service requirement, if the veteran is discharged 
due to a physical or mental condition that was not 
characterized as a disability, but did interfere with the 
individual's performance of duty.  See 38 C.F.R. § 
21.7042(a)(5)(vi).  He contends that he was discharged as a 
result of behavior which was caused by alcohol and 
prescription drug abuse, due to his service-connected 
shoulder injury.  

However, again, notwithstanding any underlying problems that 
led to the veteran's behavior shortly before his discharge, 
he did not, in fact, receive a discharge due to physical or 
mental condition not characterized as a disability.  The 
regulation makes it clear that the service department (and 
not VA) must make the determination, in accordance with DOD 
regulations.  Id.  His initial discharge was in lieu of a 
court-martial; his upgraded discharge was under the 
Secretary's discretionary authority.  Thus, the service 
department did not implement a discharge due to a physical or 
mental condition.  The discharge review board, while 
expressly not condoning his misconduct, found that in 
consideration of the veteran's faithful and honorable 
service, as well as the nature and extent of the discipline 
infractions, the OTH discharge was inequitable.  In reaching 
that decision, the discharge review board also considered the 
favorable post-service evidence as a mitigating factor.  
There was no mention of a physical or mental condition being 
involved in the determination.  

Because VA must rely on the service department's reason for 
discharge, and the service department did not indicate that 
he was discharged due to physical or mental condition, it is 
not necessary to discuss whether alcohol and drug abuse, 
which constitute willful misconduct under VA law, are 
likewise characterized under DOD regulations.  See 38 C.F.R. 
§ 21.7042(a)(5)(vi).  

In sum, the veteran's regrettable and ill-timed actions 
shortly before his planned medical discharge, and the ensuing 
legal consequences, blocked the medical discharge, and the 
service department did not reinstate MEB proceedings when his 
discharge was upgraded in 2003.  Payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
federal laws authorizing monetary benefits are enacted by 
Congress, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.  

The veteran was on active duty for less than 20 months, and 
does not meet any of the exceptions applicable where active 
duty has been truncated; accordingly, he is not eligible for 
Chapter 30 educational assistance.  See 38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7042(a).  Since the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Thus, the Board is unable to provide a legal remedy.  




ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


